Citation Nr: 0123065	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-46 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1962 to August 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board.  In a decision dated September 16, 1999, the Board 
denied the appeal as to both issues.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In February 2001, pursuant to a Joint Motion for Remand and 
to Stay Proceedings, the Court vacated the September 16, 
1999, Board decision and remanded the case for consideration 
in view of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation eliminated the well-
grounded claim requirement and provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The case is hereby REMANDED for the following actions:  

1.  The RO should review the claims file 
and take all necessary action to comply 
with the notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000 and implementing regulations.  The 
RO's actions should include obtaining any 
additional pertinent VA treatment records 
as well as any additional pertinent 
private medical treatment records which 
the veteran may identify. 

2.  After completion of the above, the RO 
should schedule the veteran for a special 
psychiatric examination by a panel of two 
psychiatrists for the purpose of 
ascertaining the nature and etiology of 
any chronic acquired psychiatric 
disabilities.  The claims file must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examination.  All indicated special 
tests, including any special 
psychological tests, should be completed.  
All clinical and special test findings 
should be clearly reported.  After 
reviewing the claims file and examining 
the veteran, each examiner should be 
asked to furnish his or her medical 
opinions in response to the following:  

a.  What psychiatric diagnosis or 
diagnoses are currently appropriate to 
describe the veteran's psychiatric 
status?  

b.  If a diagnosis of post-traumatic 
stress disorder (PTSD) is warranted, 
please identify the related stressor(s).  

c.  To the extent possible, for each 
current psychiatric disorder other than 
PTSD, please indicate when that disorder 
was first manifested.  If it was first 
manifested after service, is it at least 
as likely as not that the disorder is 
related to the veteran's military 
service?  

All opinions should be supported by 
reference to evidence in the file and by 
adequate rationale.  To the extent 
possible, the examiners should explain 
and distinguish any contrary opinions 
contained in the file, to specifically 
include the August 17, 1995, opinion 
letter from VA psychologist, David T. 
Pfenninger, Ph.D.   

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  Unless the full benefit 
sought is granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.   

The veteran and his representative are free to submit 
additional evidence and argument in support of the matters 
addressed by the Board in this remand. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


